- Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 1 of 8

EN THE UNTTEO STATES DISTRICT COURT.
| ; FoR THE WESTERN brs TRLCT OF PENNSYL UA A

 

v, . do Declares hen of

S. Fali x iy his official (Capacih, Os Captor, . DoHn Poe.
“Vicki Moser.) iw hue offeral Capacity as Warde | Civil Heton No. Bg0-0- 48

 

 

 

 

Doilw [Nee biz y 7 stay des lan ares !

 

x Nave. Been rwvcarceratén at ECL Locathe SANCk n SAZ « Sica. JS: -2I
_— zo Zz have been. Aousea. a Hh. Special Hous MS. | Qruct CEHA)

 

 

 

i Zt AM. cuccrentyy mcall #-21— =3_, which ¢s onthe sme SRG C25E Boot
wing as the Plain bE ust a few owes DOWN. TAHENCL Crasahey LS
a ar in. call. 14, ea hae opel dase hfe te Ahe Same

 

ce The. Ga Lp fain, L Pelt AMO. othe Whean % Micki Moser Hav vi me and dell
Prisoners int The SHU fckeo iv for 24 he, LORY , No. exercise ‘Ome ,No fous
denne al f brary , No, aoeguate SOAP 2 NO MSS UL of, Protactve. mask, Me emergency pane
aS System. bo ahitsteft of a monical, mor seacy pmo. abihh te purchase sobs
oe on LO maple. BGN ON POSSESSION f AMY publica hors , mo _/niate mMemortndiits,.
with a major COVZO-19 writ brea kw the prison where at hast 20fh-25%

of the populabin re ine Pea. This presen us srarcrewoce ano Vl jmposs ble
Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 2 of 8

 

 

brow ano A - Cophaine L prpecly 2 /S80 -o Jake Priionars. AS days 7 Ste spread a

_ of. Corona. Virus. Pres oNers are Bera

a (KG “Qucranbnieo. Wn the gym > vistng. ;
__ rem + Central 2. lurk, Noth Five , SHA, and Phere rs nowhere - rsolete

. — the. Secause only the SH ane North Ave ave cell ootrs. Thai reg hk of -

the prisons 7S all 2 PLN Floorspace Desig with all Pricenecs sherims

facil bes L beet ee he! ee a

 

Lah love. UNdEM panel: aly o hn LG Ach eof Ua? he va 015

She for ry. Aue

and correc | a 18 Anewlease. Cxecutea a2 CarePhe, 7 ie ow.

 

 

 

 

 

 

 

 

 

 

 

_ _ __ pg.rote Co ee
Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 3 of 8

TN THe Uw iteo States District Court
fon THe Wesrean Distarer of PennsgeVAninr

 

_Tercen: ance. Crawley, olen ne
vl.

 

, _- : DecLARATIon oF
a . ‘ “ ‘ \ 5 q > a .
S. Felix, tn las of Ereial cap acihy as Captain CERAN Vewa
_ Viel Maser. in her of feial Capacity as Waren | Cit Aeben Nod:

     

G0-CVAY,

 

 

 

 

 

Cfcan. Vega. hereby declures =
lL have been incarcerated at. FCI Lorette since 2020. Since October
ZOLD | have heen housed in the Special Hous in, Unit (stu),
| Am 2utcently in cell ZOA-A0k, - Which is oh the same Segregation ae
Wing as the Flaine, tusk oy Leas doors down. “Terrence Crease ies
is Currently in cell 4 ana _| have impsell been Subject be the
--3asin&_in jwsiiced as hehe |

 

 

 

Far Caphean. s. Felix ound. the Wark Vie Vi tose have ine cond all -
sess in the Sui loched in foe 14 hours / dou, We 2xele se tne, ne

 

law liberacy - We adeouste SOD M0 sue of Dre fuetive mash, Av

i

taney ae pe nic ags jskewa +0 aif ~SteE ok. an _tnedical Lemgenc fp

owblica Mois, ne in male. _-anannecanduns, With a nape Covid-19
outbreal, thn dine Prison where ar least 207%, -25 7 fF the, pvoulabion
This Pyrigvn iS. Over” “isowded and it's tonpossile Ge Ae

 

 

 

a nn a cpg ABE a

 
Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 4 of 8

 

Wa sden and bee. Copkoin +o pce opetly Ssolple Peisan ners —te_step. the. co one
Spread. of Cox conavirns.. Pesganecs AR being... "Quatanived in She

a yi, _visilh indy UO Canker ral 2 Unity. _Hlocth. Etve wing 7 SHU, and
oe is nowhere to iso lobe then. because, only te Sau. and North

_ Five have. call, doors. “The, ceak of | the pron is. al ~P Pean. oor. Spec.

design. “ital ners. sharing 5) al (Wes.

co “declare. uadec. Pina by 4 dak. eae. Loree 2nd iS. we. and... cobreck
do Vw best of hay \enow | ledeus fvecuted, at Lorefle, pA Ow.
_tpJos/2020

 

 

 

 

 

— hea VE
ae _EpkenN Vaca 323Ge-teo ee oO
. PRINT NAme
Case 3:20-cv-00248-CRE ‘Document 1-10 Filed 12/08/20 Page 5 of 8

“EN THE UNTIED STATES DESTRICT Courr .
FOR THE WESTERN DESTRECT OF PENNSYLVANTA

 

Ta C2NCZ » Ceaw len / ? fect tite ne at _. soem Oe a
Me 4 __DecuRRATEON. OF

3. Falix,7 Lin his fGcial Capacity as Captain a _ Totdan Andrew Davidson

_ Nieki Mose, iw hee official Capacity os. Wacsen | C ivil Action. Ne. 3.d0-C0-0

 

 

 

 

 

 

 

 

Desde Adres us. Davidson hey declares £ Donec cee ecnnne ee ames come mp antan mene te casi sims ou saentstnernae tno liine nee

_£ have heew IN CanCar eaten atk Per Lovett, SINCE. Doig Since dof
_f202° TF have. been heusen uv phe SPecial Housing Unit C'S HW).
Lam currently in cel{ 2-02 foe, Which fs an PhES BML sagcegehon ;

   

 

 

WING 6S. the "Plainbff, just o Few BOOTS DOWN» TRLRMCE. Crawley

Sts. curtewtl by. wecell (4, aud. Z havemys.elf have bien 6@ peck fothe

 

SAME. inj us tices. as Ke bas. oo.

The by doin, S. Feline. fwo. > the Waroxn. Vick. Maser have m me cand ‘all
ae _ prisenues in Phe SHU [rekon ae for.24 hes. [nha , we LM ever se PIKE, NO

Me wa bibratg, Menoxguate sone, wo 1ssue of prate heemesk, we
_ emingincy pane System tech te staff of am maotcalemung ane y
re ability Fe purchase sop, # complete Lane possess10r of LINE

ot break in the prison where at hast 20%. - 25% ef the pop alah
_ ts iufectes. This prison ts evecorewaen amo (ts pmpessibh for The

_ puble COPIES. PMODMWETL Memertnd tens, WIth & ma&fer COMEOTG

 

 
Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 6 of 8

 

Warne AWO the Captain fe proper Gy LS 6 , lebe PISO s ah Ss bp the

_ Spread of . Corami wrus. Personas Ark. Asing Guenrewhuth in Phe
wa GG Pp vist bits rewn, Cemtrel 2 amt , North Hid Wings. S7 Hu,
we Thre os-cuhere fe rete them because only the SHQ

awe Mecth Frve have call noers. Ube rast of She prican 1s l/
_ OPEN Floor spACE Design with. all prisoners oh horings ee oe

x LZ dul fate UNO rac patil £ Lhet the frees 250 15. 18 pre and. corre

_ A Hha best of my Luoulege.. Executen at Corel, PA ow

 

  

 

 

 

“Shain ‘A. Davidson, ¥T4d30- “te oe ne
- Brin? Wah
ete
Case 3:20 cv-00248-CRE Document 1-10 Filed 12/08/20 Page 7 of 8

 

 

 

 

__ INTHE UMETE® STATES DISTRECT COURT _. 7
_FOR THE WESTERN DESTRICTOF PENNS YovAntA
.

Sg. Faliv Oy hes ie capacity as Captain, wn
Ovil Commplarnt No, . ~ 5.

 

Ve. ae eS - DECLARMTTON oF
TERR {ToGo

 

 

 

 

 

 

 

 

 

 

 

 

Vicki Mosse, i herdffctol eapacityes Wacoen | 1
_ | | .
ne LLLRT OK 2 hare cecle! a
_z - have boas. incoreurated. ath FCL Le La ceth s: SINCE ce Ochebee L 9). Sia 7 Othe tober dL fu 20/9 __

All ofus abe sucbyect to This aueing am
eftscts [imps cts at leas? 20%- 28% of rmmute ppulehrwat ths prise. ,

coll
__#s ‘evereatly, a celle, and hig. Beew Wn Che SHL for several neo Phe» .
x. tro. ha Va brew subject fe TUL SAME MY USATLS OS Tirace Comet ava _

| PS aefe

_£ have. been heaseo MM the  Spceial Hus 1M uit Co He). Zam currently Tt
whichis on The Same w ING & Aas he plaints call. Terence Craw Mey

 

_ Herect of Us. iN ths. SHE:

Tk Captain as he ‘Wlaraew hos sven gerte i wy the SHA 24 hrs /oay 2. wither MO

AKER OIF. Ame, Ne [an CV breryg pe. ae puate 30%, wo abi lit, to Bug ourewm
 Senp. from. ComemissS s 3f9).- NO FISUE of py rope cHive mask, _ NO LMUETGLMN CT, PAMCE CE
samen ine ae ce oe

am fom hf Shafik of amwnitalemersencr, , m0 mate memoran outs,

fe covplete ban aw possessing ANY publicapens onthe abilify fo bug 21 a0r>
Mig aN CONEDAG ob reak which curreatty

 

Thia. pris ON SS Overero waLP omd the Waroew has No wax fr prepecly.
Case 3:20-cv-00248-CRE Document 1-10 Filed 12/08/20 Page 8 of 8°

feolate and Cuore npgre the tesfectew and Samp 0A BE Bue fo The ee
UN ue structs and |inaiten SPAce, of FE Lor eft». Spon Df aR
anal habeferg ProNaes. are ike Gapeneh ine Ae dh Prva, Coutrat2. ne

- because 6 aly thes we “bua Mech Tris Jan celle with Jathso Pore,
The vest of Ecr Lerath pean open fleer plan which allows (00's of
_ prisons § fo cons h breathe ond Shar wee spread Tha virus unchichea,
he prisentue popula fen 712-200S LL be -reouces fa Wwe We $9 nS Po ee

Rue e a chance Oo ee eee ee en i ee en

Zz hurbos €. wer hart He. freager 1s LS. fue a and ts CONTR. ee b Ae bos tof

my keno Whepse.. underthe Pewter Py, of, PRG UY en. ee
_ Cxecuten at Loret he , PLM yee Ce ale G Jee O20

 

 

 

 

 

 
